Exhibit 10.4

ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the "Agreement") is effective as of
the close of business on January 17, 2012, by and between Discount Dental
Materials, Inc., a Nevada Corporation ("Assignor"), and R. Douglas Barton (the
“Assignee”).




RECITALS




A.

WHEREAS, pursuant to that certain Share Exchange Agreement dated as of January
17, 2012   (the “Share Exchange Agreement”), by and among Assignor and others,
Assignor agreed to assign and transfer to Assignee all of Assignor's right,
title and interest in and to all the Assets as defined below related and
incidental to the business of Assignor (the “Business”), as it was conducted on
and prior to the Closing of the transactions contemplated by the Share Exchange
Agreement. The final terms of the Agreement to assign the net assets were agreed
to orally by all parties concerned on January 17, 2012.




B.

WHEREAS, pursuant to the Share Exchange Agreement and effective with the Closing
(as defined in the Share Exchange Agreement) of the transaction contemplated in
the Share Exchange Agreement, the parties thereto have agreed to cause Assignee
to assume and to fully perform and satisfy and be liable for all of the
liabilities and obligations of Assignor as defined below (the "Assumed
Liabilities"), associated with the Business or Assets, and Assignee agreed to
accept Assets and assume said liabilities.




C.

WHEREAS, for the purpose of this Agreement, “Assets” shall mean all personal
property (both tangible and intangible), contracts, accounts receivables,
equipment, fixtures, general Intangibles (such as telephone and fax numbers,
e-mail addresses and website URLs), bank deposit accounts, cash, all present and
future contracts, all patents, franchise rights, trademarks, service marks,
trade names, inventions, processes, know-how, trade secrets, copyrights,
licenses and other rights related and incidental to the Business, as conducted
prior to the Closing of the transactions contemplated by the Share Exchange
Agreement.




D.

WHEREAS, for the purpose of this Agreement, “Assumed Liabilities” shall mean any
obligation of the Assignor under any contract or agreement, verbal or written,
accounts payable, unfinished work-in-progress, accrued payroll and related
taxes, and other current liabilities, checks issued in excess of deposits,
deferred revenue, taxes payable, deferred taxes, benefit obligations and any
portion of current liabilities, any debt obligations, capital lease or similar
obligations, security interest, encumbrances, levies, liens or charge of any
kind, whether voluntarily incurred or arising by operation of law or otherwise,
against any Asset, claims and causes of action, damages, demands, lost profits,
suits, actions, judgments, assessments, costs and expenses, of any nature
related and/or incidental to the Business.




NOW, THEREFORE, for good and valuable consideration, consisting of the return of
6,000,000 shares of the Assignor’s common stock owned by the Assignee (the
“Purchase Price”), the receipt and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:




1.

Assignment.  In exchange for the assumption of the Assumed Liabilities and the
Purchase Price, Assignor hereby grants, sells, assigns, transfers, conveys and
delivers to Assignees, their successors and assigns, all of Assignor's rights,
title and interest under, in and to the Assets and Business.




2.

Assumption of Assumed Liabilities.  Assignee hereby expressly assumes and agrees
to pay, perform and/or discharge in accordance with their terms the Assumed
Liabilities.




3.

Further Assurances.  Each of Assignor and Assignee agree to execute such other
documents and take such other actions as may be reasonably necessary or
desirable to confirm or effectuate the assumption contemplated hereby.




4.

Binding Effect. This Agreement and the covenants and agreements herein contained
shall be binding upon and inure to the benefit of Assignee and its successors
and assigns and shall inure to the benefit of Assignor and its successors and
assigns.





1







--------------------------------------------------------------------------------




5.

Modification. This Agreement may be modified or supplemented only by written
agreement of the parties hereto.




6.

Closing.  The closing of the transaction contemplated herein will be coordinated
with the closing of the transactions contemplated by that certain Stock Purchase
Agreement by and between Cerebain Biotech Corp. and certain DDOO shareholders
and dated of even date hereof, as well as the closing of the transactions
contemplated by that certain Share Exchange Agreement by and between DDOO,
Douglas Barton, Cerebain Biotech Corp. and certain shareholders of Cerebain
Biotech Corp. dated of even date hereof, and it is the intent of the parties
that the transactions contemplated by all three agreements close simultaneously.




7.

Indemnification.  After the closing of the transaction contemplated hereby
Barton shall indemnify and hold harmless DDOO and its shareholders from and
against any any costs or expenses (including attorneys' fees), judgments, fines,
losses, claims, damages, liabilities and amounts paid in settlement arising,
directly or indirectly, from or in connection with the Assets, the Assumed
Liabilities or the business or activities of DDOO prior to the closing
contemplated by this Agreement.





2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first above written.




ASSIGNOR




DISCOUNT DENTAL MATERIALS, INC.

A Nevada Corporation




/s/ R. Douglas Barton                                                  

By: R. Douglas Barton

Its: President, Chairman and Chief Executive Officer




Dated:  December __, 2011




ASSIGNEE







/s/ R. Douglas Barton                                                   

R. Douglas Barton




Dated:  December __, 2011








3





